Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 6/27/2022. Claims 1, 12, 14, 15 and 16 are amended. Claims 1-20 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Please replace applicant’s previously presented claims 12, 14 and 15 with newly amended claims 12, 14 and 15 listed below. The examiner notes that the applicant states in their remarks submitted on 6/27/2022, the following: “Claims 12, as amended, and claims 13-15, are directed to statutory subject matter satisfying 35 U.S.C. § 101, as it recites the element of “a computer-readable tangible storage device” (emphasis added). … Additionally, to consider the guidance provided by former USPTO Director Kappos in the January 26, 2010 memo entitled “Subject Matter Eligibility of Computer Readable Media”, his suggestion of adding the limitation “non-transitory” is explicitly made in the context of claims drawn to a “computer readable medium” per se or a “machine readable medium” per se or variations thereof. In the present case, the claims are not directed to a “computer readable
medium” per se or a “machine readable medium” per se, but rather to a “computer-readable
tangible storage device” having “computer program code stored thereon”. A computer-readable
tangible storage device, unlike a “computer readable medium” per se, does not have a broadest
reasonable interpretation that could include a transitory propagating signal per se.”. The examiner notes that applicant’s claims 12, 14 and 15 where submitted on 6/27/2022, with the tangible claim amendment however device was not included in the actual claim amendment as argued. 

12. (Currently Amended) A computer program product comprising: one or more computer readable tangible storage device and program instructions stored on the one or more computer readable tangible storage device, the stored program instructions comprising: program instructions to store a pushed codebase associated with a user to an isolated quarantine area, wherein access to the quarantine area is restricted to the user through user interface code visibility enforcement and protocol code visibility enforcement; dynamically adjust a timeout period based on codebase complexity, user preferences, associated dependencies, codebase size, minimum execution temporal period for one or more scans, system specifications, and notices of increased exploitation related to the pushed code; program instructions to, responsive to the pushed codebase exceeding the dynamically adjusted timeout period, failing, by one or more computer processors, the pushed codebase and notifying the user; and program instructions to responsive to identifying one or more instances of confidential information, perform one or more remedial actions.  

14. (Currently Amended) The computer program product of claim 12, wherein the program instructions, stored on the one or more computer readable tangible storage media device, comprise: Page 5 of 14Docket No. P201906275US01 Application No. 16/813,899 program instructions to obfuscate the identified one or more instances of confidential information.  

15. (Currently Amended) The computer program product of claim 12, wherein the program instructions, stored on the one or more computer readable tangible storage media device, comprise: program instructions to generate a risk value representing consequences of a publicly published stored codebase.

Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for dynamically adjusting timeout quarantined code scanning. 

The examiner finds applicant’s claim amendment(s) for independent claim(s) 1 submitted on 6/27/2022, to be patentable over the cited prior art of record. The examiner notes that applicant’s independent claim(s) 12 and 16 have been amended similarly to applicant’s independent claim 1 and are therefore patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 6/27/2022, that neither of the cited reference(s) of record, alone or in combination, discloses applicant’s newly amended claim feature(s) of, “… and notices of increased exploitation related to the pushed code”, in conjunction with the other claim limitation element(s) of applicant’s independent claims. Therefore, the examiner notes for the record that applicant’s claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 101
	The examiner withdraws the rejection made under 35 USC § 101.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 6/27/2022.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497